              Case 2:19-cr-00159-MCE Document 160 Filed 08/31/21 Page 1 of 2



 1   SHARI RUSK
     Attorney at Law
 2   P.O. Box 188945
     Sacramento, CA 95818
 3   Telephone: (916) 804-8656
     Email: rusklaw@att.net
 4
     Attorney for Defendant
 5   Timothy Wilson
 6                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 7

 8
     UNITED STATES OF AMERICA,                      )       No. 2:19-cr-0159 MCE
                                                    )
 9                                                  )
            Plaintiff,                              )
10                                                  )
     v.                                             )       STIPULATION AND ORDER TO
11                                                  )       MODIFTY CONDITIONS of PRE-
     TIMOTHY WILSON                                 )       RELEASE
12                                                  )
                                                    )
13          Defendant.                              )
                                                    )
14                                                  )
                                                    )
15                                                  )
16

17          The defendant, by and through his undersigned counsel, and the United States, by
18
     and through Assistant United States Attorney, Adrian Kinsella, in consultation with pre-trial
19
     services officer Beth Wetteland, hereby stipulate and request Mr. Wilson’s conditions of pre-trial
20

21
     release be modified as follows:

22
            Condition number 9 ordering drug testing should be removed.
23

24
            The reason for this request is that Timothy Wilson has done extremely well on

25   supervision. He has abided by all laws and conditions, without incident. Therefore the
26
     parties agree and stipulate that condition 9 should be removed.
27

28
                                                                    Respectfully Submitted,


                                                        1
             Case 2:19-cr-00159-MCE Document 160 Filed 08/31/21 Page 2 of 2


     DATE: August 30, 2021                                     /s Shari Rusk
 1
                                                               SHARI RUSK
 2                                                             Attorney for Defendant
                                                               TIMOTHY WILSON
 3

 4

 5                                                             /s/ Adrian Kinsella________
                                                               ADRIAN KINSELLA
 6                                                             Assistant United States Attorney
 7

 8

 9                                             ORDER
10

11

12
                  It is hereby ordered that Condition 9 requiring drug testing be eliminated.
13

14
     Dated: August 30, 2021
15
                                                   _____________________________________
16                                                 CAROLYN K. DELANEY
                                                   UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28




                                                   2
